PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,033,155
Brormann
Issue Date:  June 15, 2021
Application No. 15/990,804
Filed:  May 28, 2018
Attorney Docket No. 132-109US1NP
Title: BATHTUB AND METHOD FOR EMPTYING THE SAME

: 
: ON REDETERMINATION OF
: PATENT TERM ADJUSTMENT
: 
:
: 



This is a response to applicants’ “Request for Reconsideration of Patent Term Adjustment (37 CFR 1.705(b)” filed August 13, 2021, requesting that the Office reconsider the patent term adjustment (PTA) of 44 days to 99 days. The Office has re-determined the PTA to be 86 days. 

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

On June 15, 2021, the patent issued with a PTA determination 44 days. On August 13, 2021, applicants filed the instant petition under 37 CFR 1.705(b) seeking an adjustment of the determination of 44 days. Patentee dispute the adjustment to the patent term under 37 CFR 1.702(a)(1) and 37 CFR 1.703(a)(1) of 100 days, and dispute the reductions to the patent term adjustment of 14 days for the filing of supplemental Information Disclosure statements (IDS) on June 11, 2020, and 42 days for the filing of a paper on May 5, 2021, after a Notice of Allowance was mailed on February 16, 2021.  

Decision

Upon review, the USPTO finds that patentee is entitled to 86 days of PTA.


The Office agrees that the period of reduction to the patent term adjustment of 42 days for the filing of the corrected Application Data Sheet on May 5, 2021, is unwarranted.  The period of reduction of 42 days is being removed accordingly.

1 The record does not support a conclusion that the examiner expressly requested the Information Disclosure Statement.  A review of the IDS filed June 11, 2020, reveals that it did not include the proper statement under 1.704(d).2  Accordingly, pursuant to 37 CFR 1.704(c)(8), it is concluded that the period of reduction of 14 days is warranted and will remain. 

Patentee’s argument that the period of adjustment under 37 CFR 1.702(a(1) and 37 CFR 1.703(a)(1) is 99 days, rather than 100 days is not well-taken. It is noted that 37 CFR 1.704(a)(1) states:

(a) Failure to take certain actions within specified time frames. Subject to the provisions of 35 U.S.C. 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to:

 under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application;

It is further noted that 37 CFR 1.703(a)(1) states:

(a) The period of adjustment under § 1.702(a) is the sum of the following periods:

(1) The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first;

The period of adjustment under 37 CFR 1.702(a)(1) and 37 CFR 1.703(a)(1) is 100 days, with said period calculated as beginning on July 29, 2019—the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)—and ending on November 5, 2019—the date of mailing of the restriction/election requirement. The adjustment of 100 days under 37 CFR 1.702(a)(1) and 37 CFR 1.703(a)(1) remains.

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X



USPTO’s Calculation:				
	                         
100 + 0 + 0 – 0 – 14 = 86

Applicants’ Calculation:

99 + 0 + 0 – 0 – 0 = 99

Conclusion

Patentee is entitled to PTA of eighty-six (86) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 100 + 0 + 0 – 0 – 14 = 86



Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR  1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to eighty-six (86) days.

Telephone inquiries specific to this matter should be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Draft Certificate of Correction

                                                                                                           























    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.704(d) provides that:
        
        (1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement: 
        
        (i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 
        
        (ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
        
        (2) The thirty-day period set forth in paragraph (d)(1) of this section is not extendable.
        
        2 The presence (or absence) of a 37 C.F.R. § 1.704(d) statement is decisive. Only by compliance with the certification requirement of 37 C.F.R. § 1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 C.F.R. § 1.704(c)(8). The rule does not provide for the Office making any further inquiry into the applicability of 37 C.F.R. § 1.704(d).